Citation Nr: 1639486	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from January 1951 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran died in August 2014, during the pendency of the appeal.  The appellant is the widow of the Veteran who has been substituted following his death.  See, 38 C.F.R. § 3.1010.  

In June 2016, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam, and therefore it is presumed under the law that he was exposed to herbicide agents including Agent Orange during active service.

2.  The Veteran was diagnosed with Parkinson's disease.

3.  The Veteran was shown to have need of aid and attendance with his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease are met. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§  3.303, 3.309(e) (2016).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1115, 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351 , 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for Parkinson's Disease

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for Parkinson's disease.  38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f) (West 2014).

The Veteran served in the Air Force from January 1951 to July 1971.  The evidence establishes that he served in Vietnam during the specified period of time, and so he is presumed to have been exposed to Agent Orange during service.  

There is a large volume of medical evidence of record.  The evidence falls into two categories.  The Veteran's private physicians have indicated that the Veteran had a diagnosis of Parkinson's disease, while VA examination reports and medical opinions indicated that he did not have Parkinson's disease.  

Service connection for the cause of the Veteran's death was granted by the Philadelphia RO in January 2015.  The Veteran's death certificate recorded his cause of death as "vascular dementia, due to or as a consequence of Parkinson's disease."  

In December 2014 and January 2015 medical opinions were provided by a VA physician regarding a relationship between the vascular dementia and Parkinson's disease as indicated on the death certificate.  The RO adjudicating the cause of death claim requested this evidence.  The VA physician reviewed the evidence of record.  In the December 2014 opinion stated that the records "confirm that veteran had, in addition to Parkinson's disease, vascular dementia"  In the second opinion the physician stated that "Parkinson's disease is a separate disease entity from vascular dementia."  This VA physician expressed the opinion that the Veteran did have a confirmed diagnosis of Parkinson's disease as was indicated by the private medical records.  These VA medical opinions, considered along with the private medical evidence, establish that the Veteran did have a confirmed diagnosis of Parkinson's disease and thus outweigh the negative VA medical opinions stating that a diagnosis of Parkinson's was not warranted.  

The evidence establishes that the Veteran was exposed to Agent Orange during service and the private medical evidence and the most recent VA medical opinions show that he was subsequently diagnosed with Parkinson's disease.  Based on this evidence, and resolving any doubt in the favor of the appellant, service connection for Parkinson's disease is granted.  


II.  Aid and Attendance

Special monthly compensation (SMC) at the aid and attendance rate under subsection (i) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114 (i); 38 C.F.R. § 3.350 (b), 3.352 (a).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

The following criteria will be considered in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350 (b)(3), (4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352 (a).

In this case, at the time of his death service connection was in effect for the following disabilities:  degenerative disc disease chronic lumbar spine (rated as 40 percent disabling); residuals of a fracture of the right distal radius (rated as 10 percent disabling); degenerative joint disease of the right knee (rated as 10 percent disabling); and residuals of a fracture of the right index finger (rated as noncompensable).  It is important to note that the Board has granted service connection for Parkinson's disease in the decision above.  

The Veteran's private physician submitted an aid and attendance statement dated January 2012.  This statement indicated that the Veteran required assistance with: feeding himself, bathing, using the toilet and ambulating because of his severe tremors, unsteadiness of gait, and danger of frequent falls because of his service-connected Parkinson's disease.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for special monthly compensation on the basis of the need for aid and attendance of another person have been met. 

Special monthly compensation at the aid and attendance rate is a greater benefit than the housebound benefit. 38 U.S.C.A. § 1114 (l), (s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.



ORDER

Service connection for Parkinson's disease is granted.

Entitlement to special monthly compensation based on the need for aid and attendance is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


